PD-0279-15
                                  Date:   3/g/W

Mr. Abel Acosta, Clerk
Court ofCriminal Appeals                                                 RECEIVED IN
PO Box 12308                                                        COURT OF CRIMINAL APPEALS
Austin, TX 78711
                                                                           MAR 13 2015
Dear Mr. Acosta:


      Enclosed please find my pro se Petitioner's Motion for Extension ofTim^t§'Ffl£r'C
a Petition for Discretionary Review. Please file this Motion with the papers of this case
and bring it to the attention of the Court.

      Please date-stamp this letter and return it to me at my address shown below.

      I also request that you notify me of the Court's ruling on my Motion.

                                               Sincerely,




                                                 £)guc "DWA MflftUS fS^c) I                          §       IN THE TEXAS COURT
        PETITIONER                             §
                                               §
  VS.                                          §       OF
                                               §
  THE STATE OF TEXAS,                          §
       RESPONDENT                              §       CRIMINAL APPEALS

                MOTION FOR EXTENSION OF TIME TO FILE PDR

  TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        Comes now, Oaf-trK) /flflf£.lK Bg,j/ Petitioner, and files this motion for an
  extension of sixty (60) days in which to file a Petition for Discretionary Review. In
  support of this motion, Petitioner shows the Court the following:


        The Petitioner was convicted in the ffifo District Court of 1aPlTa.flf"
  County, Texas of the offense of Aq^-^aUi-^A^'%d&*£^f-V^ffl Cause No.
 Oft-\V0ot3V Styled The State of Texas vs. VkxteM figJ (                    The Petitioner
  appealed to the Court ofAppeals, 8" yh             Supreme Judicial District, Appeal No.
  ®Q«^3 -0012f\ "Cfc         .          The            case    was       affirmed       on

                                              n.

        The present deadline for filing the Petition for Discretionary Review is
 •fV\QCv'^V\ 2>~T-°. The Petitioner has not requested anyextension prior to this request.
                                              III.

        Petitioner's request for an extension is based upon the following facts: Petitioner
  was not informed of the decision of the Court of Appeals in affirming his case until
 t^fe»^-.26^S .       Since that time Petitioner has been attempting to gain legal
  representation    in   this    matter.             His    attorney   on   the    appeal,
%>% V^~ Y^ ~ft\TOrd               , has informed Petitioner that he will not represent him
  on the Petition for Discretionary Review.
     WHEREFORE, Petitioner prays this Court grant this motion and extend the
deadhne   for   filing   the   Petition   for    Discretionary      Review   in   Cause   No.
0-8->S-oom-ifc to \^H3l R

                                                Respectfully submitted,


                                                OaWi /Led/.
                                                Petitioner Pro Se
                                                TDCJ#
                                                Texas Department of Criminal Justice
                              CERTIFICATE OF SERVICE


      I, J/ftTgJh, OVj 11       , do hereby certify that a true and correct copy of the

above and foregoing Motion for Extension of Time to File a Petition for Discretionary

Review, has been forwarded by United States Mail, postage prepaid, first class, to the

State Prosecuting Attorney, P. O. Box 12405, Austin, TX        78711, and the District

Attorney                for